NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHAD JAMES ROMINE,                              No.    17-17142

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02012-TLN-EFB

 v.
                                                MEMORANDUM*
GEOFF DUPPMAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Chad James Romine appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from a dispute

regarding car repair services. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Romine’s request for oral
argument, set forth in his reply brief, is denied.
review de novo a dismissal for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1). Davidson v. Kimberly-Clark Corp., 889 F.3d

956, 963 (9th Cir. 2018). We may affirm on any ground supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Romine’s federal claims was proper because Romine failed to

allege facts sufficient to state any plausible claim for relief. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010)

(setting forth elements of a claim under the Racketeer Influenced and Corrupt

Organizations Act); Lindsey v. SLT L.A., LLC, 447 F.3d 1138, 1144-45 (9th Cir.

2006) (setting forth elements of a claim under 42 U.S.C § 1981); Sever v. Alaska

Pulp Corp., 978 F.2d 1529, 1536 (9th Cir. 1992) (setting forth elements of a

conspiracy claim under 42 U.S.C. § 1985(3)); Crumpton v. Gates, 947 F.2d 1418,

1420 (9th Cir. 1991) (setting forth elements of a claim under 42 U.S.C. § 1983).

      The district court did not abuse its discretion by denying leave to amend

because amendment would be futile. See Cervantes v. Countrywide Home Loans,

Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and

                                           2                                     17-17142
stating that “[a]lthough leave to amend should be given freely, a district court may

dismiss without leave where a plaintiff’s proposed amendments would fail to cure

the pleading deficiencies and amendment would be futile”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                    17-17142